Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Claim 8 is amended

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20190189338 A1).
Regarding Claim 8:
Kim teaches that a coil component, comprising: 
a body having an upper surface (i.e. left surface of 100 in Fig. 20) and a lower surface (i.e. right surface of 100 in Fig. 20) 10opposing each other in one direction (not expressly labeled; i.e. horizontal direction in Fig. 19), and both front (front part of 100 in Fig. 20) and rear surfaces (back part of 100 in Fig. 20) and both side surfaces respectively connecting the upper surface and the lower surface; 
an internal insulating layer (200a, Fig. 19; para 0096, 0056) buried in the body in the one direction;  
15first and second coil patterns (310-320, Fig. 19 para 0094) disposed on both surfaces of the internal insulating layers substantially parallel to the one direction, and forming at least one turn on both surfaces of the internal insulating layer (construed from Fig. 19) ; 
an external insulating layer (510, Fig. 19-20; para 0079) surrounding the body;  
20an exposing portion (not expressly labeled; construed from Fig. 19-20,) formed on the external insulating layer and consecutively exposing at least portions of both front and rear surfaces of the body and at least a portion of one surface of the body; and 
first and second external electrodes (410-420, Fig. 22; para 0097) formed in the 25exposing portion, connected to the first  and second coil  Page 28patterns (construed from Fig. 22), and each having opposing  side surfaces in the one direction  being in contact with the external insulating layer.  

Regarding Claim 10:
As applied to claim 8, Kim teaches that the body has a recess (not labeled; i.e. the region where the electrode 410-420 are disposed in Fig. 22) formed on one region of the body on which the first and second external electrodes are disposed, the recess being recessed from a surfaces of the body (construed from Fig. 22).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yatabe (US 20180096778 A1).
Regarding Claim 9:
As applied to claim 8, Kim teaches that wherein the first and second external electrodes (410-420, Fig. 20) each include connection portions (i.e. upper left and right parts of 410-420,  respectively, in Fig. 22) disposed on both front and rear surfaces of the body and being in contact with and connected to both ends of the first and second coil patterns exposed to both front and rear surfaces of the body, and extended portions (i.e. bottom left and right parts of 410-420,  respectively, in Fig. 22) extending  from the connection portions to one surface of the body.
Kim does not teach that wherein lengths of the connection portions taken in 
the one direction are shorter than a length of the external insulating layer taken in the one direction, as claimed.
However, Yatabe teaches that lengths (L4, Drawing: 1) of the connection portions (710, Drawing: 1) taken in the one direction (Y, Drawing: 1) are shorter than a length (L3, Drawing: 1) of the external insulating layer taken in the one direction (construed from Drawing: 1).

    PNG
    media_image1.png
    408
    437
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim in view of Yatabe to have lengths of the connection portions taken in the one direction are shorter than a length of the external insulating layer taken in the one direction to improve the mechanical strength (see para 0005).

Allowable Subject Matter
Claims 1-7 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1 and 11, the applicants’ arguments, at least in part, that – wherein the external insulating layer includes finish portions respectively disposed on outer portions of both side surfaces of the first and second external electrodes opposing each other in the second direction" (emphasis added). Claim 11 recites similar features. Neither Choi nor Yatabe, alone or in combination, suggest an external insulating layer disposed on side surfaces in a direction of the winding axis or width direction. In contrast, as shown in Figures 1-2 of Choi, the external electrodes 84, 85 have uncovered side surfaces even if modified by Yatabe to be arranged as claimed relative to the winding axis and to have the claimed dimensions relative to the insulating layer. Indeed, Figure 7C of Choi evidences such a configuration in terms of relative dimensions, and there is no motivation to rearrange the external electrodes relative to the winding axis and to dispose the insulating layer on both side surfaces of the external electrodes in the second direction– are found persuasive. Accordingly, claims 1-7 and 11-14 are allowable.
Claim 1 recites, A coil component, comprising: 
a body having one surface and the other surface 
5opposing each other in a first direction; 
an internal insulating layer buried in the body; 
a coil portion disposed in the internal insulating layer, and forming at least one turn centering on an axis in a second direction perpendicular to the first direction;  
10first and second external electrodes disposed on one surface of the body and spaced apart from each other, and connected to the coil portion; 
an external insulating layer covering the body and exposing the first and second external electrodes, 
15wherein lengths of the first and second external electrodes taken in the second direction are shorter than a length of the external insulating layer taken in the second 
direction,   
wherein the external insulating layer includes finish portions respectively disposed on outer portions of both side surfaces of the first and second external electrodes opposing each other in the second direction.

Claim 11 recites, A coil component, comprising: 
an internal insulating layer having a first surface and a second surface opposing the first surface in a width direction;  
25a first coil pattern and a second coil pattern disposed Page 29respectively in the first and second surfaces of the internal insulating layer; 
a body enclosing the internal insulating layer, the first coil pattern and the second coil pattern, the body 5having first and second surfaces extending in the thickness direction and perpendicular to the first and second surfaces of the internal insulating layer and a fifth surface perpendicular to the first and second surfaces of the internal insulating layer and connecting the first and second 10surfaces of the body, the first and second coil patterns being exposed respectively to the first and second surfaces of the body; 
first and second external electrodes respectively connected to the first and second coil patterns and disposed 15respectively on the first and fifth surfaces of the body and second and fifth surfaces of the body; and 
an external insulating layer covering the body and exposing the first and second external electrodes, 
wherein portions of the first and second external 20electrodes disposed on the fifth surface of the body are spaced apart from each other, 
wherein lengths of portions of the first and second external electrodes in the width direction disposed on the first and second surfaces of the body are smaller than a length of the external insulating 25layer disposed in the width direction on corresponding surfaces of the body and
wherein the external insulating layer includes finish portions respectively disposed on outer portions of both side surfaces of the first and second external electrodes opposing each other in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/KAZI HOSSAIN/
Examiner, Art Unit 2837

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837